     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                      No. 2: 19-cv-2075 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT FOX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel further responses to

19   requests for production of documents, requests for admissions and interrogatories. (ECF No. 28.)

20   For the reasons stated herein, plaintiff’s motion to compel is granted in part and denied in part.

21   Background

22          This action proceeds on plaintiff’s original complaint as to defendants Petras, Haile,

23   Saukhla, Ditomas, Horch and Lewis. Plaintiff alleges that he has been diagnosed with Hepatitis

24   C since 1991. Plaintiff alleges that the California Department of Health Care Services HCV

25   Treatment Policy provides that individuals suffering from Stage 2 or greater hepatic fibrosis and

26   debilitating fatigue are candidates for HCV treatment. Plaintiff alleges that he has been a

27   candidate for HCV treatment since March 13, 2016, when he suffered from body itching,

28   debilitating fatigue, abdominal pain in the liver area and a worsened hepatitis fibrosis score.
                                                        1
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 2 of 14


 1   Plaintiff alleges that in September 2016, his condition deteriorated and he also suffered from

 2   nausea, vomiting, diarrhea and joint pain.

 3          Plaintiff alleges that from November 2015 to July 2017, he complained to defendants

 4   Haile, Saukhla and Petras about his hepatitis C symptoms. Plaintiff alleges that these defendants

 5   falsified plaintiff’s medical records to state that plaintiff suffered from no symptoms in order to

 6   deny his request for treatment. Plaintiff alleges that these defendants informed him that the cost

 7   of the treatment was too expensive. Plaintiff alleges that these defendants knew of, or should

 8   have known, of the Health Care Services HCV Treatment Policy.

 9          Plaintiff alleges that on August 8, 2017, defendant Saukhla finally found that plaintiff was

10   eligible for HCV treatment. On September 15, 2017, plaintiff’s treatment commenced. At that

11   time, defendant Petras indicated that plaintiff had body wide itching, nausea and vomiting.

12   Defendant Petras told plaintiff that because of his advanced HCV liver disease, it was unlikely

13   that HCV treatment would have any effect on his HCV symptoms.

14          Plaintiff alleges that on October 19, 2017, defendant Saukhla examined plaintiff.

15   Following this examination, defendant Saukhla falsely recorded that plaintiff did not complain of

16   ongoing nausea, vomiting, loose bowels, body itching, abdominal pain, drowsiness, joint pain,

17   etc. On December 26, 2017, defendant Haile examined plaintiff. Plaintiff alleges that following

18   this examination, defendant Haile falsely wrote that plaintiff did not complain of ongoing

19   symptoms.

20          On March 22, 2018, defendant Haile informed plaintiff that his HCV virus was non-
21   detectable. Plaintiff told defendant Haile that he still suffered from ongoing nausea, vomiting,

22   loose bowels, body wide itching, abdominal pain, fatigue, etc. Defendant Haile then falsely

23   reported that plaintiff did not complain of these symptoms.

24          Plaintiff alleges that defendants Haile, Saukhla and Petras violated his Eighth Amendment

25   rights by delaying his HCV treatment. Plaintiff alleges that defendants Ditomas, Horsch and

26   Lewis denied his administrative grievances in which he sought HCV treatment based on his
27   deteriorating liver functions and worsening symptoms.

28   ////
                                                        2
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 3 of 14


 1   Legal Standard

 2            The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.

 3   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party’s claim or

 4   defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within

 5   this scope of discovery need not be admissible in evidence to be discoverable.” Id. The court,

 6   however, may limit discovery if it is “unreasonably cumulative or duplicative, or can be obtained

 7   from some other source that is more convenient, less burdensome, or less expensive;” or if the

 8   party who seeks discovery “has had ample opportunity to obtain the information by discovery;”

 9   or if “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

10   26(b)(2)(C).

11            “The party seeking to compel discovery has the burden of establishing that its request

12   satisfies the relevancy requirements of Rule 26(b)(1).” Bryant v. Ochoa, 2009 WL 1390794 at *1

13   (S.D. Cal. May 14, 2009) (citations omitted). “Thereafter, the party opposing discovery has the

14   burden of showing that the discovery should be prohibited, and the burden of clarifying,

15   explaining or supporting its objections.” Id. The opposing party “has the burden to show that

16   discovery should not be allowed…” DIRECTV, Inc. v. Trone, 209 F.R.D. 455, 458 (C.D. Cal.

17   2002).

18   First Request for Production of Documents

19            In the motion to compel, plaintiff alleges that defendants failed to adequately respond to

20   his first request for production of documents. (ECF No. 28 at 1.) Plaintiff alleges that defendants
21   responded to his request for production of documents with “approximately 500 pages of

22   documents containing evasive and insufficient responses that do not specifically address the

23   substance of the documents requested…” (Id.)

24            In the motion compel, plaintiff alleges that on July 5, 2020, he attempted to confer with

25   defendants regarding their inadequate responses to his request for production of documents. (Id.)

26   Plaintiff argues that defendants responded with “evasive and insufficient documents with
27   responses that do not specifically address the substance of the documents requested…” (Id.)

28   ////
                                                        3
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 4 of 14


 1          Attached to the motion to compel are defendants’ responses to plaintiff’s first request for

 2   production of documents, containing sixteen requests. (Id. at 5-12.) Also attached to the motion

 3   to compel is plaintiff’s “meet and confer” letter addressing defendants’ responses to his first

 4   request for production of documents. (Id. at 15-16.) In this letter, plaintiff specifically objected

 5   to defendants’ responses to request nos. 3, 7, 8, 9, 10, 15 and 16. (Id.)

 6          Also attached to the motion to compel is a copy of defendants’ letter responding to

 7   plaintiff’s meet and confer letter. (Id. at 21-24.) This letter addressed plaintiff’s complaints

 8   regarding defendants’ responses to request nos. 3, 7, 8, 9, 10, 15 and 16. (Id.)

 9          In their opposition to the motion to compel, defendants argue that plaintiff’s motion to

10   compel fails to identify the precise requests at issue or explain why the information he seeks is

11   relevant. (ECF No. 30 at 3.) Defendants argue that plaintiff makes boilerplate allegations that the

12   responses are inadequate and attaches some, but not all, of the relevant supporting documents.

13   (Id.) Defendants argue that plaintiff has not adequately supported his motion to compel. (Id.)

14          The undersigned agrees that plaintiff’s motion to compel fails to identify the precise

15   requests for production of documents at issue. Plaintiff has not shown, for each disputed

16   responses, why defendants’ objections are not meritorious. See Shehee v. Redding, 2018 WL

17   1136906, at *1 (E.D. Cal. March 1, 2018) (citing Grabek v. Dickinson, 2012 WL 113799, at *1

18   (E.D. Cal. Jan. 13, 2012)). However, because plaintiff’s exhibits explain plaintiff’s objections to

19   defendants’ responses to request nos. 3, 7, 8, 9, 10, 15 and 16, the undersigned addresses those

20   requests herein.
21          Request No. 3

22          Request no. 3 sought, “[a]ny and all documents which contain, mention, or discuss the

23   extent of the damage to an untreated HCV diseased liver at Stage 1, 2, 3, 4 and at F3-F4,

24   advanced fibrosis stage.” (ECF No. 28 at 6.)

25          Defendants responded to request no. 3 as follows:

26                  Objection. The request is overbroad, vague and ambiguous.
                    Defendants further object that the request does not describe a
27                  category of documents with reasonable particularity. Subject to
                    these objections and without waiver, answering defendants respond
28                  as follows: Defendants do not have any responsive documents in
                                                     4
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 5 of 14


 1                   their possession, custody or control.

 2   (Id. at 6-7.)

 3           In the meet and confer letter, plaintiff argued that the physician defendants had documents

 4   responsive to request no. 3 but failed to produce them. (Id. at 21.) In their response to plaintiff’s

 5   meet and confer letter, defendants stated that request no. 3 does not describe a document or

 6   category of documents. (Id.) Defendants again stated that they did not have responsive

 7   documents in their possession, custody or control. (Id.)

 8           The undersigned is puzzled by defendants’ objection that they do not have documents in

 9   their possession, custody or control that are responsive to request no. 3. However, the

10   undersigned finds that request no. 3 is vague and overbroad. On these grounds, the motion to

11   compel with respect to request no. 3 is denied.

12           Request No. 7

13           Request no. 7 sought, “[a]ny and all documents which contain, mention, or discuss the

14   current and previous cost of HCV treatment within the past ten years.” (Id. at 8.)

15           Defendants responded to request no. 7 as follows:

16                   Objection. This request is overbroad and not relevant to the claims
                     of this lawsuit. In addition, the request does not describe a category
17                   of documents with reasonable particularity. Subject to these
                     objections and without waiver, answering defendants have produced
18                   in Exhibit E the CCHCS Pharmacy Opioid Related Costs for fiscal
                     year 2013 through June 2020.”
19   (Id.)

20           In the meet and confer letter, plaintiff objected to defendants’ response referring to a copy

21   of a nameless pharmacy opioid related cost report for 2013-2020. (Id. at 15-16.) Plaintiff stated

22   that defendants’ response did not address the costs of his Harvoni treatment for HCV from around

23   September 2017 to around December 2017. (Id.)

24           In their letter responding to plaintiff’s meet and confer letter, defendants stated that in

25   request no. 7, plaintiff did not request documents regarding the cost of his Harvoni treatment in

26   2017 and 2018. (Id. at 21.) Instead, plaintiff sought documents regarding the cost of HCV

27   treatment for the past ten years. (Id.) Defendants stated that this request was overbroad and not

28   reasonably related to the claims or defenses in this case. (Id. at 21-22.) Defendants state that they
                                                         5
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 6 of 14


 1   provided plaintiff with a chart showing the total amounts spent on HCV antivirals, opiate

 2   agonists, and opiate antagonists for fiscal years 2013 through June 2020 in response to his

 3   request. (Id.)

 4           Request no. 7 is overbroad because it does not describe a category of documents with

 5   sufficient particularity. On these grounds, the motion to compel as to request no. 7 is denied.

 6   The undersigned also observes that in the meet and confer letter, plaintiff improperly attempted to

 7   change the documents sought in request no. 7. See Tuvalu v. Woodford, 2006 WL 3201096, at

 8   *8 (E.D. Cal. Nov. 2, 2016) (a party cannot use a motion to compel to obtain a request that he did

 9   not make).

10           Request No. 8

11           Request no. 8 sought, “[a]ny and all documents which contain, mention, or discuss the

12   California Health Care and Risk Management Services policies pertaining to the delivery of

13   health care to CDCR inmates/plaintiff.” (ECF No. 28 at 8.)

14           Defendants responded to request no. 8 as follows:

15                    Objection. The request is overbroad and ambiguous in seeking all
                      California Health Care Services and Risk Management Services
16                    policies pertaining to the delivery of healthcare to CDCR inmates
                      generally. Defendants further object that this request is vague as to
17                    time and seeks documents not relevant to the claims made in this
                      case. Defendants also object that disclosure of the information
18                    sought may violate other inmates’ rights of privacy, thus making the
                      request improper. Defendants have produced in Exhibit A the
19                    CCHCS Hepatitis C Care Guides issued between December 2010
                      through April 2019. Defendants have produced in Exhibit B the
20                    CCHCS Hepatitis C Management Policy and Procedure, effective
                      October 2, 2012 to June 6, 2018.
21

22   (Id. at 8-9.)

23           In his meet and confer letter, plaintiff argued that defendants’ response to request no. 8 did

24   not specifically address the substance of his request. (Id. at 16.) Defendants’ response to

25   plaintiff’s meet and confer letter restates their objections. (Id. at 22.) Defendants also state that

26   the documents they produced reflect the policies and guidelines related to HCV care for the time
27   period relevant to the lawsuit as well as several years before the relevant time frame. (Id.)

28   ////
                                                         6
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 7 of 14


 1           Request no. 8 is overbroad and ambiguous. On these grounds, plaintiff’s motion to

 2   compel as to request no. 8 is denied.

 3           Request No. 9

 4           Request no. 9 sought, “[a]ny and all documents which contain, mention, or discuss the

 5   California Department of Health Care Services policy as it pertains to the California Health Care

 6   Services policies and CDCR’s health care policies in the delivery of health care and HCV

 7   treatment to inmates/plaintiff.” (Id. at 9.)

 8           Defendants objected to request no. 9 on the grounds that it did not describe a category of

 9   documents with reasonable particularity. (Id.) Without waiving objection, defendants responded

10   that they did not have any such documents in their possession, custody or control. (Id.)

11           Plaintiff’s meet and confer letter restated defendants’ objections to request no. 9. (Id. at

12   16.) In response to plaintiff’s meet and confer letter defendants stated, in part,

13                  As discussed in defendants’ responses to your requests for
                    admissions and defendants’ responses to interrogatories, the
14                  California Department of Health Care for HCV treatment does not
                    govern the treatment of HCV in CDCR inmates. Accordingly,
15                  defendants do not have any documents in their possession, custody
                    or control that discuss the relationship between the CCHCS policies
16                  and the California Department of Health Care Services policies.
17   (Id. at 22.)

18           Request no. 9 is overbroad and ambiguous. In addition, defendants do not have

19   possession, custody or control of the documents sought in this request. On these grounds,

20   plaintiff’s motion to compel as to request no. 9 is denied.
21           Request No. 10

22           Request no. 10 sought, “[a]ny and all documents which contain, mention or discuss

23   defendants Dr. Petras, Haile, Saukhla and Ditomas’s Hippocratic oath and the imposed medical

24   standards pertaining to the delivery of health care to patients/inmates.” (Id. at 9.)

25           Defendants objected to request no. 10 as vague as to time, compound and overbroad in

26   seeking all documents pertaining to medical standards pertaining to the delivery of health care to
27   inmates. (Id.) Without waiving objections, defendants responded that they did not have any

28   documents related to the Hippocratic oath in their possession, custody or control. (Id.)
                                                        7
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 8 of 14


 1   Defendants also responded that they produced in Exhibit A the CCHCS Hepatitis C Care Guides

 2   issued between December 2010 and April 2019. (Id.) Defendants also produced in Exhibit B the

 3   CCHCS Hepatitis C Management Policy and Procedure, effective October 2, 2012 to June 6,

 4   2018. (Id.)

 5             In the meet and confer letter, plaintiff argued that defendants’ response to request no. 10

 6   was insufficient and did not specifically address the substance of his request. (Id. at 16.) In their

 7   letter responding to plaintiff’s meet and confer letter, defendants restated their response to request

 8   no. 10.

 9             Request no. 10 is vague, overbroad and compound. In addition, the court cannot order

10   defendants to produce documents they do not possess. Accordingly, the motion to compel as to

11   request no. 10 is denied.

12             Request No. 15

13             Request no. 15 sought, “[a]ny and all documents which contain, mention or discuss the

14   names, title and duties and responsibilities of all CMF health care staff who are members of the

15   HCV oversight committee, currently and previously within the last five years.” (Id. at 11.)

16             Defendants objected to request no. 15 on the grounds that the request sought documents

17   not relevant to the claims made in this case. (Id.)

18             In the meet and confer letter, plaintiff did not address defendants’ objection that the

19   documents sought were not relevant. (Id. at 16.) In their letter responding to plaintiff’s meet and

20   confer letter, defendants restate their relevancy objection. (Id. at 23.)
21             Plaintiff has failed to meet his burden of demonstrating the relevancy of the documents

22   sought in request no. 15. The undersigned also finds that request no. 15 is overbroad. For these

23   reasons, the motion to compel as to request no. 15 is denied.

24             Request No. 16

25             Request no. 16 sought, “[a]ny and all documents which contain, mention, or discuss the

26   HCV oversight committees master log pertaining to HCV cases, HCV treatment
27   recommendations, treatment authorization requests, HCV treatment approvals and denials for

28   inmates/plaintiff at CMF, currently and within the last five years.” (Id. at 11.)
                                                           8
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 9 of 14


 1             Defendants objected to request no. 16 on the grounds that disclosure of these documents

 2   may violate other inmates’ rights of privacy, thus making the request improper. (Id. at 12.)

 3   Defendants also objected that the request sought documents not relevant to the claims made in

 4   this action. (Id.) Without waiving objection, defendants produced in Exhibit G the master log of

 5   treatment pertaining to plaintiff for the years 2015-2017, which is the timeframe relevant to this

 6   action. (Id.)

 7             In his meet and confer letter, plaintiff did not address defendants’ argument that the

 8   documents sought in request no. 16 regarding other inmates are not relevant to this action. (Id. at

 9   16.) In their letter responding to plaintiff’s meet and confer letter, defendants restated their

10   objections. (Id. at 23.)

11             Defendants’ objection that the documents sought in request no. 16 are privileged is not

12   well supported. Defendants failed to cite any authority for this argument and failed to produce a

13   privilege log and affidavit from an official of the agency in control of the materials sought in

14   request no. 16. See Garrett v. Macomber, 2019 WL 6330269, at * 4 (E.D. Cal. 2019).

15             However, plaintiff has failed to meet his burden of demonstrating how the HCV oversight

16   committee master log pertaining to HCV cases, HCV treatment recommendations, treatment

17   authorization requests, HCV treatment approvals and denials for all inmates at CMF within the

18   last five years is relevant to this action. Accordingly, the motion to compel as to request no. 16 is

19   denied.

20   Request for Admissions
21             Plaintiff alleges that defendants’ responses to his requests for admissions were “evasive

22   and insufficient…that do not specifically address the substance of the admissions requested.”

23   (ECF No. 28 at 1.) Plaintiff alleges that on July 5, 2020, he attempted to confer with defendants

24   regarding their inadequate responses to his requests for admissions. (Id. at 1-2.) Plaintiff argues

25   that defendants’ responses were evasive and insufficient and did not specifically address the

26   substance of the admissions. (Id. at 2.)
27             Attached to the motion to compel is plaintiff’s “meet and confer” letter addressing

28   defendants’ responses to his requests for admissions. (Id. at 18-19.) In this letter, plaintiff
                                                          9
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 10 of 14


 1   specifically objected to defendant Saukhla’s response to request no. 15, defendant Haile’s

 2   response to request no. 8 and defendant Lewis’s response to request nos. 2 and 5. (Id.)

 3          Plaintiff’s motion to compel fails to identify the specific requests for admissions at issue.

 4   Therefore, plaintiff has not met his burden of demonstrating that defendants provided inadequate

 5   responses to all of the requests for admissions. However, because plaintiff’s exhibits identify

 6   four specific requests for admission that are at-issue, the undersigned addresses those requests for

 7   admissions herein.

 8          Legal Standard

 9          Federal Rule of Civil Procedure 36(a) provides:

10                  A party may serve on any other party a written request to admit, for
                    purposes of the pending action only, the truth of any matters within
11                  the scope of Rule 26(b)(1) relating to: (A) facts, the application of
                    law to fact, or opinions about either; and (B) the genuineness of any
12                  described documents.
13   Fed. R. Civ. P. 36(a)(1).

14          “One of the primary purposes of request for admissions is to narrow the issues for trial by

15   identifying and eliminating those matters on which the parties agree.” Taylor v. Calaveras

16   County, 2019 WL 6341131, at *2 (E.D. Cal. Nov. 27, 2019) (citations omitted).

17          Request No. 15—Defendant Saukhla

18          Request no. 15 stated, “Defendant Dr. Saukhla admit that while under your care and

19   monitoring plaintiff suffered from the worsening HCF conditions in # 3, 4, 11 admissions for

20   approximately 19 months prior to getting HCV treatment.” (ECF No. 30-1 at 86.)
21          Defendant Saukhla responded, “Objection. This request is compound, argumentative,

22   vague as to time, and an incomplete hypothetical. Defendant further objects that the request is

23   premised and/or conditioned upon the responses plaintiff anticipates for other requests for

24   admissions, thus making the request ambiguous.” (Id.)

25          The undersigned finds that request no. 15 is vague and ambiguous. Accordingly, the

26   motion to compel as to request no. 15 is denied.
27   ////

28   ////
                                                        10
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 11 of 14


 1             Request No. 8—Defendant Haile

 2             Request No. 8 stated, “Defendant Dr. Haile admit you are legally obligated to depart from

 3   the CCHCS (CDCR) HCV treatment guidelines and use your professional clinical judgments in

 4   evaluating plaintiff’s HCV condition tailored to plaintiff’s individual clinical circumstances, for

 5   HCV treatment.” (ECF No. 30-1 at 53.)

 6             Defendant Haile responded, “Objection. The request is compound, argumentative, and

 7   presents an incomplete hypothetical.” (Id.)

 8             The undersigned finds that request no. 8 presents an incomplete hypothetical in that it

 9   does not state enough facts for defendant to provide an opinion. See Evans v. Tilton, 2010 WL

10   1610988, at *3-4 (E.D. Cal. April 21, 2010) (defendants are not required to respond to requests

11   for admissions that contain an incomplete hypothetical). Accordingly, the motion to compel as

12   to this request is denied.

13             Request Nos. 2 and 5—Defendant Lewis

14             Request no. 2 stated, “Defendant Lewis admit that the application of the CCHCS HCV

15   care guide in denying and delaying plaintiff’s HCF treatment until his HCV condition, liver

16   disease, and liver functions worsened to F3 near F4 end stage liver disease with advanced

17   fibrosis, must be constitutionally adequate.” (ECF No. 30-1 at 67.)

18             Defendant Lewis responded, “Objection. The request is compound, argumentative, vague

19   as to time and unintelligible.” (Id.)

20             The undersigned finds that request no. 2 is vague. It also appears that request no. 2
21   improperly seeks an admission of a conclusion of law. See Playboy Enters., Inc. v. Welles, 60

22   F.Supp.2d 1050, 1057 (S.D. Cal. 1999) (“Requests for admissions cannot be used to compel an

23   admission of a conclusion of law.”) Accordingly, the motion to compel as to this request is

24   denied.

25             Request no. 5 stated, “Defendant Lewis admit that constitutionally adequate medical care

26   encompasses the California Department of Health Care Services HCV treatment policies.” (ECF
27   No. 30-1 at 68.)

28   ////
                                                         11
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 12 of 14


 1          Defendant Lewis responded, “Objection. This request is argumentative, and is vague and

 2   ambiguous as to what is meant by ‘encompasses.’” (Id.) The undersigned observes that in

 3   defendants’ letter responding to plaintiff’s meet and confer letter, in addressing request no. 5,

 4   defendants state, “as discussed in defendants’ various discovery responses and this letter, the

 5   California Department of Health Care Services HCV treatment policy does not govern the

 6   treatment of HCV in CDCR inmates, and is therefore unrelated to the claims or defenses in this

 7   lawsuit.” (ECF No. 28 at 24.)

 8          The undersigned finds that request no. 5 is vague and ambiguous. Request no. 5 also

 9   appears to be based on an erroneous premise, i.e., that the treatment of HCV in CDCR inmates is

10   governed by California Department of Health Care Services HCV treatment policy. Accordingly,

11   the motion to compel as to request no. 5 is denied.

12          Remaining Matters

13          In the motion to compel, plaintiff also requests that each defendant be ordered to serve on

14   him all documents that mention or explain the basis for each defendants’ response to his request

15   for admission. (ECF No. 28 at 2.) Plaintiff may not request documents in a request for

16   admissions. Accordingly, plaintiff’s motion to compel is denied to the extent he requests that

17   defendants be ordered to provide documents in their response to his request for admissions.

18   Interrogatories and Second Request for Production of Documents

19          Plaintiff alleges that on June 5, 2020, he served defendants with written interrogatories

20   and a second request for production of documents. (ECF No. 28 at 2.) Plaintiff alleges that in
21   interrogatory no. 17, he requested copies of all disclosable documents and tangible things that the

22   disclosing parties may use to support their defense. (Id.) Plaintiff alleges that defendants

23   responded that they served a document production on plaintiff on June 15, 2020, and that many of

24   the documents included therein supported their defenses. (Id.) In the motion to compel, plaintiff

25   alleges that on June 15, 2020, defendants served him with approximately 500 pages of

26   documents. (Id.) Plaintiff argues that defendants should be compelled to identify the documents
27   which specifically respond to interrogatory no. 17. (Id.)

28   ////
                                                       12
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 13 of 14


 1          In the pending motion to compel, plaintiff also challenges defendants’ response to his

 2   third request for production of documents, request no. 1, which is virtually identical to

 3   interrogatory no. 17. The undersigned herein addresses the merits of plaintiff’s third request for

 4   production of documents, request no. 1. The undersigned need not address interrogatory no. 17

 5   because it is duplicative of plaintiff’s third request for production of documents, request no. 1.

 6   Third Request for Production of Documents

 7          Plaintiff alleges that on June 23, 2020, he served defendants with a third request for

 8   production of documents. (ECF No. 28 at 2.) Plaintiff alleges that defendants “refused to

 9   comply” with his request for production of any and all writings, documents, and all other tangible

10   things that support “your claims and defenses.” (Id.) A copy of plaintiff’s third request for

11   production of documents is attached as an exhibit to the motion to compel. (Id. at 29-30.)

12   Plaintiff is apparently referring to request for production no. 1, which contained the request

13   described in the motion to compel.

14          In response to request no. 1, defendants objected that the request did not describe a

15   document or category of documents with reasonable particularity and, as framed, called for

16   disclosure of information and legal analysis protected by the attorney work-product doctrine.

17   (ECF No. 30-1 at 112-13.) Without waiving these objections, defendants responded that they

18   served a document production on June 15, 2020, and many of the documents included therein

19   support defendants’ defenses. (Id.) Defendants state that they have not identified any other

20   documents in their current possession, custody or control that may be used to support their claims
21   or defenses, unless the use would be solely for impeachment. (Id.) Defendants state that at this

22   time, defendants provide no additional documents in response to this request. (Id.)

23          The undersigned observes that defendants served plaintiff with requests for production of

24   documents which were similarly worded to plaintiff’s request no. 1.1 Good cause appearing,

25

26
     1
        For example, in request for production no. 4, defendants asked plaintiff to, “[p]roduce any and
     all writings, documents, and other tangible things that support your contention that defendant
27   Saukhla failed to provide you adequate medical care as alleged in the complaint.” (ECF No. 26-2
     at 34.) Defendants served plaintiff with identical requests for production of documents for
28   defendants Petras, Haile and Ditomas. (Id.)
                                                       13
     Case 2:19-cv-02075-TLN-KJN Document 35 Filed 10/14/20 Page 14 of 14


 1   defendants are ordered to clarify which of the documents they served on plaintiff on June 15,

 2   2020, respond to plaintiff’s request for production no. 1.

 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF No. 28)

 4   is granted with respect to request for production no. 1, third set; defendants shall provide plaintiff

 5   with a further response to this request, as discussed above, within thirty days of the date of this

 6   order; plaintiff’s motion to compel is denied in all other respects.

 7   Dated: October 13, 2020

 8

 9

10
     Mart2075.com
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        14
